FILED
                            NOT FOR PUBLICATION                            MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10207

               Plaintiff - Appellee,             D.C. No. 4:12-cr-50195-DCB

  v.
                                                 MEMORANDUM*
HENRY ARMANDO LOPEZ-DUVON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Henry Armando Lopez-Duvon appeals from the district court’s judgment

revoking supervised release and challenges the 24-month sentence imposed upon

revocation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Duvon contends that the district court procedurally erred by failing to

consider his mitigating arguments and to explain the sentence adequately in light

of the 18 U.S.C. § 3553(a) sentencing factors. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 & n.3 (9th Cir. 2010),

and find none. The record reflects that the district court addressed Lopez-Duvon’s

mitigating arguments and explained adequately the need for the consecutive, 24-

month sentence in light of Lopez-Duvon’s criminal and immigration history and

his failure to be deterred by his prior sentences. Its failure to do more was not

plain error. See id. at 1108.

      AFFIRMED.




                                           2                                    13-10207